Citation Nr: 1227851	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis, claimed as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a claim for COPD.  

Given the assertions raised by the Veteran throughout the appellate period regarding his respiratory disability, the issue has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The July 2006 rating decision also granted service connection for left ear hearing loss and assigned a noncompensable evaluation effective March 28, 2005.  Service connection for right ear hearing loss and tinnitus were denied.  The Veteran perfected an appeal of those claims.  

The Veteran indicated on his October 2007 VA Form 9 that he wished to testify at a Board hearing in Washington, DC.  A Board hearing was scheduled for June 2008, but the month prior, the Veteran indicated that he would be unable to attend the personal hearing and instead requested a videoconference hearing.  See May 2008 VA Form 21-4138.  The claims were remanded by the Board in June 2008 in order for the RO to schedule the requested videoconference hearing.

The Veteran was scheduled for a videoconference hearing in August 2008 but again indicated that he would not be able to attend and requested that his appeal be forwarded to the Board for final decision.  See July 2008 hearing option attachment.  

The Board subsequently remanded the claim for service connection for a respiratory disorder, to include COPD and asbestosis, in October 2008 for additional development, namely to schedule the Veteran for a VA examination.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

In the October 2008 decision, the Board denied the claim for an initial compensable rating for left ear hearing loss and the claims for service connection for right ear hearing loss and tinnitus.  Those issues are no longer before the Board for appellate review.  

The Veteran submitted additional evidence that was received at the Board in May 2012.  The evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The preponderance of competent and probative evidence indicates that the Veteran does not have asbestosis.  

2.  There is no competent and probative evidence that the Veteran's COPD is etiologically related to active service, to include his presumed exposure to asbestos.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD and asbestosis, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has COPD as a result of his exposure to asbestos while on active duty.  He also reports that his breathing problems have been going on since he left service and that he worked with transmissions after his discharge.  See March 2005 VA Form 21-526; April 2005 VA Form 21-4138; October 2007 VA Form 9.  

The Veteran has provided detailed information as to how he was exposed to asbestos while in service.  As service personnel records reveal that his military occupational specialty was fireman and that he served on board the U.S.S. Constellation for most, if not all, of his active duty service, exposure to asbestos during service has been conceded.  

Service treatment records are devoid of reference to complaint of, or treatment for, any respiratory problems.  At the time of his December 1973 discharge examination, clinical evaluation of the Veteran's lungs and chest was normal and a chest x-ray was noted to have been within normal limits.  See report of medical examination.  

The post-service medical evidence of record includes a large number of records from the Texas Department of Criminal Justice (TDCJ), where it appears the Veteran has been incarcerated since approximately 1997.  These records document treatment for COPD and contain pulmonary function test (PFT) results and chest x-rays.  Review of these records indicates that COPD was first observed in June 1997.  A June 1997 chest x-ray revealed hyperexpanded lungs and calcifications secondary to old healed granulomatous disease.  The lungs were otherwise clear.  A July 1998 record indicates that the Veteran reported problems breathing for about 20 years and acknowledged that he had smoked four packs of cigarettes a day for 30 years and that his breathing improved after he had quit smoking three years prior.  

The Veteran has undergone two VA respiratory examinations.  In December 2005 he was assessed with COPD; asthma; and exposure to "asbestosis" while in the Navy.  The VA examiner reported that if the chest x-ray shows pleural plaques or fibrosis, then the Veteran most likely also has asbestosis.  It was the examiner's opinion that the Veteran's COPD is at least as likely as not related to prior smoking and/or asthma, but s/he was unable to quantitate without resort to speculation or conjecture.  The second VA respiratory examination was conducted in March 2009 in order to determine whether the Veteran did have asbestosis.  At that time he was diagnosed with COPD.  The VA examiner noted that there were no radiographic changes as evidence of asbestosis and that the Veteran did not have asbestosis.  It was the examiner's opinion that COPD was likely due to prior smoking history and was not caused by or a result of military service.  Both VA examiners explained that on PFT, asbestosis usually gives a restrictive pattern and that COPD usually gives an obstructive pattern.  

The Board determined that an expert medical opinion was needed, as neither VA examiner provided a rationale for the opinion provided, nor did either have the benefit of reviewing the Veteran's extensive records from the TDCJ, to include the June 1997 chest x-ray showing calcifications secondary to old healed granulomatous disease.  The expert was asked to provide an opinion as to whether it is at least as likely as not that any current respiratory disorder is related to the Veteran's military service, or is otherwise consistent with his conceded exposure to asbestos during active duty.  The specialist was specifically requested to discuss the clinical significance, if any, of the June 1997 chest x-ray findings, namely hyperexpended lungs and calcifications secondary to old healed granulomatous disease.  

The requested opinion was provided in April 2012 from Dr. R.A.M., a pulmonologist at the VA Medical Center in Lebanon, Pennsylvania.  Dr. M. noted that he had reviewed the reports in the claims folder and that there were no x-rays other than reports to review and no electronic file to review.  It was Dr. M.'s opinion based on the history of limited exposure of less than two years to asbestos, the pulmonary function tests, and chest x-rays, that the Veteran did not have pulmonary asbestosis or that his limited exposure could have contributed to COPD.  Dr. M. believed that the overwhelming preponderance of evidence from these reports is consistent with COPD secondary to cigarette smoking and possible contributions from his work exposures after he was discharged from active duty (feed mill and transmission mechanic).  Dr. M. noted that the Veteran had moderate airflow obstruction with mild response to bronchodilators and that the decrease in diffusing capacity is most likely related to emphysema.  Dr. M. indicated that pulmonary asbestosis is associated with pulmonary restriction, lower lung zone fibrosis, and exposures exceeding 20 years or more to asbestos.  Therefore, it is not at all likely that this Veteran has asbestosis or that his "brief" exposure to asbestos in any way contributed to his chronic obstructive lung disease.  

In pertinent part, Dr. M. noted that at the time of discharge, chest x-ray demonstrated no abnormality and clinical exam disclosed no pulmonary abnormalities; that the Veteran was a 30 pack a year smoker and had smoked one to one and one-half packs per day between the ages of 22 to 41, when he quit; that he was told he had COPD at the age of 43; and that he has chronic cough, productive of a teaspoon of dark green phlegm daily.  Dr. M. also noted that in 2006, the Veteran reported that despite jogging/walking five laps around a track, following 50 to 100 pushups several times a week he became "winded" after only walking briskly for two blocks; that there was no history of recurrent pneumonia, pleurisy, or active tuberculosis; and that the Veteran had a history of asthma after 1997, manifested by wheezing at least every few days.

Dr. M. reported that pulmonary function tests over the last 10 years demonstrated mild to moderate airflow obstruction, moderate reduction in diffusing capacity, and mild hyperinflation and air trapping.  There was no evidence of restriction (normal total lung capacity) and mild bronchodilator response (borderline: 14-20 percent improvement in FVC, FEV1, and FEF25-75).  Review of the chest x-ray reports from 1997 to 2009 were reported to show mild hyperinflation and no pleural disease.  Only the report from 1997 commented on calcification, which Dr. M. presumed involved hilar or mediastinal lymph nodes, indicative of prior granulomatous disease (mycobacterial, fungal, etc., and not asbestos).  Dr. M. indicated that it was important to note that there were no findings of pleural plaques, significant interstitial fibrosis, or other findings suggestive of exposure to asbestos or, more significantly, asbestosis.  He noted that none of the other chest x-ray reports subsequent to 1997 even mentioned calcification and though there was mention of minor linear "scarring" in the posterior sulcus of the lung, this was a minor and insignificant finding.  

The Veteran was provided an opportunity to review the expert opinion and to submit additional evidence, which he did in May 2012.  The additional evidence is comprised of a memorandum from Dr. C.B., a neuro-radiologist.  Dr. B. reports reviewing the Veteran's recent rating decision and the expert opinion from Dr. M.  Dr. B. disagreed with the opinion of Dr. M. and provided nine reasons for his disagreement.  

First, Dr. B. reports that Dr. M. incorrectly describes the necessary exposure to asbestos for the development of asbestosis.  Dr. B. reported that he had seen asbestosis in patients with limited - less than two years exposure.  He also noted that the literature does not state that only a 20-year exposure is needed for asbestosis, only that there is often a 20 year latency.  He referred to an excerpt from Murray and Nadel's Textbook of Respiratory Medicine in support of his second point.  The excerpt stated "like pleural plaques, pleural fibrosis and visceroparietal reactions may occur in the absence of radiologic parenchymal fibrosis and are increasing in frequency.  The exposures implicated (see Table 65-3) are often short, heavy, remote, and related to amphiboles.  Latency is usually long (>20 yr), reflected in the fact that these reactions relate to time since first exposure (a proxy for residence time of dust in the lung) and not to cumulative exposure dose."  

Third, Dr. B. reports that Dr. M. does not comment on the fact that asbestosis causes a reduced DLCO (see Murray textbook); thus, this patient's consistently low DLCO (diffusing capacity) is likely attributable to his asbestosis.  Fourth, Dr. B. reports that Dr. M. makes assumptions and presumptions about calcifications, which might be related to asbestosis thus not giving the patient the benefit of the doubt.  Fifth, Dr. B. reports that linear scarring is a component of asbestosis and chest x-rays need to be carefully reviewed for interstitial disease and often the patient has asbestosis with a normal appearing chest x-ray (see Murray textbook).  Dr. B. also indicated that Dr. M. did not mention the fact that a high resolution CT (HRCT) scan of the chest would be helpful to define his exposure to asbestosis.  

Dr. B's sixth through ninth reasons for disagreeing with the expert medical opinion are that Dr. M. does not explain the relationship between reduced diffusion/DLCO and asbestosis; that Dr. M. does not provide any literature to support his opinion, nor does he comment on the online pulmonary literate (First consult or MD consult or Murray textbook information); that Dr. M. does not provide a C.V., thus Dr. B. is uncertain/dubious that he is a fully qualified physician and his clinical experience is not well documented; and, finally, that Dr. M. does not discuss the literature concerning etiology (causation and causal inference) of disease discussed by Rothman page 8 (Rothman et al. Modern: Epidemiology, second edition 1998) in the following "...A cause of a disease event is an event, condition, or characteristic that preceded the disease event..." and "...Onset here refers to the inset of the earliest stage of the disease process rather than the onset of signs and symptoms..."

Dr. B. noted in closing that he would like to write an addendum to this opinion once he had been provided a full copy of the patient's claims file and a copy of all of his imaging studies.  It was Dr. B.'s opinion based on the information at hand that it is as likely as not that the Veteran's lung diseases "is significantly secondary due to interstitial lung disease (asbestosis) and that he was exposed to asbestosis in service" and that the opinion from Dr. M. is flawed for the reasons stated above.  

At this juncture, the Board again notes that the opinions provided by the December 2006 and March 2009 VA examiners regarding the etiology of the Veteran's COPD were not accompanied by a rationale, and that neither had the benefit of reviewing the Veteran's extensive records from the TDCJ, to include the June 1997 chest x-ray showing calcifications secondary to old healed granulomatous disease.  Given the foregoing, the opinions provided in relation to the etiology of COPD are not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The remaining information provided in the VA examination reports, however, is probative.  

In that vein, both the March 2009 VA examiner and the expert who provided an opinion in April 2012 determined that the Veteran did not have asbestosis.  The March 2009 VA examiner noted that there were no radiographic changes as evidence of asbestosis and explained that on PFT, asbestosis usually gives a restrictive pattern.  The expert explained that pulmonary asbestosis is associated with pulmonary restriction, lower lung zone fibrosis, and exposures exceeding 20 years or more to asbestos; that pulmonary function tests over the last 10 years did not contain evidence of restriction (normal total lung capacity); and that review of the chest x-ray reports from 1997 to 2009 did not contain findings of pleural plaques, significant interstitial fibrosis, or other findings suggestive of exposure to asbestos or, more significantly, asbestosis.  Because the rationale for both opinions was based on a review of the Veteran's records, specifically diagnostic testing such as pulmonary function testing and chest x-rays, the opinions are afforded high probative value.  Id.  

The Board notes that although Dr. B. does not provide a definitive statement that he is of the opinion that the Veteran has asbestosis, most of the reasons he gave for disagreeing with the expert medical opinion (specifically reasons one, three, four, five, and six) appear to be targeted to the expert's determination that the Veteran does not have asbestosis.  And assuming that Dr. B. is contending that the Veteran has asbestosis, he does not provide a rationale for his opinion beyond disagreeing with the opinion provided by Dr. M.  Without an opinion that the Veteran has asbestosis, which is predicated on review and discussion of the Veteran's clinical records, to include diagnostic testing such as pulmonary function testing and chest x-rays, the assumed opinion provided by Dr. B. that the Veteran has asbestosis is not afforded any probative value.  

At this juncture, the Board must address several of the listed reasons Dr. B. gave for disagreeing with the expert opinion provided by Dr. M.  As noted above, Dr. B. asserts that Dr. M. incorrectly describes the necessary exposure to asbestos for the development of asbestosis and cites to literature in support of his statement that usually asbestosis develops over a 20 year latency period, not after 20 years of exposure.  The Board acknowledges that Dr. M. reported that pulmonary asbestosis is associated with exposures exceeding 20 years or more to asbestos.  This was not, however, the only basis for his determination that the Veteran did not have asbestosis.  Rather, Dr. M. also relied on the fact that the Veteran's diagnostic tests did not show pulmonary restriction and/or lower lung zone fibrosis.  As such, Dr. B.'s disagreement stems only from one of three reasons used to support Dr. M.'s determination that the Veteran did not have asbestosis.  

Dr. B. also disagrees with the opinion provided by Dr. M. because he asserts that Dr. M. does not comment on the fact that asbestosis causes a reduced DLCO such that the Veteran's consistently low DLCO (diffusing capacity) is likely attributable to his asbestosis.  The Board acknowledges that Dr. M. did not provide the commentary Dr. B. believes is lacking.  The absence of such a discussion, however, appears to stem from the fact that, first, Dr. M. determined that the Veteran did not have asbestosis and, second, from his determination that the decrease in diffusing capacity is most likely related to emphysema.  As Dr. M. determined that the Veteran does not have asbestosis, and also provided an opinion to explain the cause of his low DLCO/diffusing capacity, which the Board notes was based on the Veteran's post-service occupational history and review of the diagnostic reports located in his voluminous medical records, and Dr. B. did not provide a rationale in support of his assumed opinion that the Veteran has asbestosis, which, as noted above, is not afforded any probative value, Dr. B.'s disagreement is not fatal to deciding the case.  The same reasoning applies to the sixth reason given by Dr. B. for disagreeing with Dr. M., namely that Dr. M. does not explain the relationship between reduced diffusion/DLCO and asbestosis.  

Dr. B. asserts that Dr. M. makes assumptions and presumptions about calcifications, which might be related to asbestosis, such that he has not given the Veteran the benefit of the doubt.  Affording the Veteran the benefit of the doubt is the Board's responsibility, not an examiner's.  As fact-finder, the Board must evaluate the available evidence and afford the Veteran the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Dr. M. reported that he presumed the 1997 chest x-ray finding of calcification secondary to old healed granulomatous disease involved hilar or mediastinal lymph nodes.  He clearly reported at the outset of his opinion that only x-ray reports were available for review.  Moreover, he also noted that prior granulomatous disease does not equate to asbestosis.  In addition, Dr. B. merely reports that the calcification might be related to asbestosis.  See May 2012 memorandum (emphasis added).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  For this reason, Dr. B.'s determination that the calcification might be related to asbestosis is not afforded any probative value.  

As to Dr. B's assertion, based on the Murray textbook, that chest x-rays need to be carefully reviewed for interstitial disease because patients often have asbestosis with a normal appearing chest x-ray and because linear scarring is a component of asbestosis, the Board reiterates that Dr. M. clearly stated at the outset of his opinion that only x-ray reports were available for review.  As such, it appears that a careful review of the actual x-ray is not possible in this case.  As for his assertion that Dr. M. did not mention the fact that a high resolution CT (HRCT) scan of the chest would be helpful to define the Veteran's exposure to asbestosis, the Board first notes that the exposure would be to asbestos, not asbestosis.  The Board also notes that to the extent Dr. B. appears to be indicating a HRCT should have been performed in order to determine the Veteran's exposure to asbestos, no such determination is needed as the Veteran's exposure has been conceded.  

The Board must also address the remaining arguments laid out by Dr. B. to support his disagreement with the opinion provided by Dr. M.  He asserts that Dr. M. does not provide any literature to support his opinion, nor does he comment on the online pulmonary literate (First consult or MD consult or Murray textbook information).  He also points out that Dr. M. does not discuss the literature concerning etiology of disease discussed by Rothman in the second edition of Modern Epidemiology.  While the Board agrees with these assertions, it points out that Dr. M's opinion was based on review of the Veteran's clinical records, to include diagnostic testing such as pulmonary function testing and chest x-rays, rather than on anecdotal evidence, and that an opinion predicated on such review is afforded high probative value.  

Dr. B. also asserts that Dr. M's clinical experience is not well documented and that Dr. M. did not provide a C.V., which leads him to be uncertain/dubious that Dr. M. is a fully qualified physician.  The Board first points out that Dr. B. himself has not provided a C.V. or documentation regarding his clinical experience.  It also points out that the Board may assume the competency of any VA medical examiner, which Dr. M. is.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Board, having determined that there is no competent and probative evidence that the Veteran has asbestosis, must now discuss whether the Veteran's diagnosed respiratory disorder, COPD, is etiologically related to active service, to include his presumed exposure to asbestos.  After reviewing the evidence of record, the Board finds that there is no probative and competent evidence of record to support such a conclusion.  

The May 2012 opinion provided by Dr. B. is that it is as likely as not that the Veteran's lung diseases "is significantly secondary due to interstitial lung disease (asbestosis)..."  First and foremost, Dr. B. does not identify what the Veteran's lung diseases are.  Secondly, and perhaps more importantly, Dr. B. provides an opinion linking the unidentified lung diseases to an interstitial lung disease (asbestosis).  This opinion cannot support the claim for two reasons.  First because it does not provide an etiological relationship between an identified lung disease and/or respiratory disorder and service, to include the Veteran's conceded exposure to asbestos, and second because, for the reasons discussed in great detail above, the Board has determined that there is no competent and probative evidence to support a determination that the Veteran has asbestosis.  

This leaves the opinion provided by Dr. M., who determined that the overwhelming preponderance of evidence from the pulmonary function tests and chest x-rays was against a finding that the Veteran's limited exposure to asbestos during service could have contributed to COPD; that the reports are consistent with COPD secondary to cigarette smoking, which the Veteran did between the ages of 22 and 41 (smoking one to one and one-half packs a day); and that the Veteran's work exposures after he was discharged from active duty (feed mill and transmission mechanic) could have possibly contributed to the development of COPD, such that it is not at all likely that the Veteran's "brief" exposure to asbestos in any way contributed to his chronic obstructive lung disease.  

The Board acknowledges that one of the reasons given by Dr. B. in support of his finding that there is no etiological relationship between the Veteran's chronic obstructive lung disease and service, specifically his finding that post-service occupational exposure could have possibly contributed to the development of COPD, is speculative such that it cannot support the claim.  See 38 C.F.R. § 3.102 (2011); see also Morris, 13 Vet. App. at 97; Hogan, 544 F.3d at 1298; Madden, 125 F.3d at 1481; Nieves-Rodriguez, 22 Vet. App. at 301.  However, Dr. M. provided two other bases in support of his opinion against the claim and even if brief exposure to asbestos is enough to cause a respiratory disability, as asserted by Dr. B., Dr. M. still linked the Veteran's current COPD to smoking.  As Dr. M. provided a rationale based on review of the Veteran's clinical evidence (pulmonary function tests and chest x-rays) in support of his opinion, it is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.

In the absence of competent and probative evidence establishing an etiological relationship between active service and the Veteran's respiratory disorder, diagnosed as COPD, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was initially provided to the Veteran in an April 2005 letter.  Additional notice was subsequently provided in an August 2006 letter and the claim was readjudicated in an October 2007 statement of the case (SOC) and a November 2009 supplemental SOC (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records, to include a voluminous amount of records from the Veteran's place of incarceration, have been associated with the claims folder.  He was also provided several VA examinations in connection with his claim.  In that vein, the Board finds that the RO/AMC substantially complied with the October 2008 remand by obtaining another VA examination, which was conducted in March 2009.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a respiratory disorder, to include COPD and asbestosis, is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


